704 N.W.2d 463 (2005)
474 Mich. 876
PEOPLE of The State of Michigan, Plaintiff-Appellant,
v.
Randall Owen COUTURIER, Defendant-Appellee.
Docket Nos. 128717 & (51). COA No 252175.
Supreme Court of Michigan.
October 6, 2005.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and REMAND this case to that court for (1) consideration of whether, under the standard set forth in People v. Carines, 460 Mich. 750, 597 N.W.2d 130 (1999), for unpreserved constitutional error, the circuit court erred in limiting cross-examination of a witness regarding a note that she allegedly wrote, and (2) for consideration of issues previously raised by defendant but not addressed by the Court of Appeals. In all other respects, the application for leave to appeal and the *464 application for leave to appeal as cross-appellant are DENIED.
We do not retain jurisdiction.